DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2014/0272574) in view of Kaneda et al. (US 2013/0130123) and Seki et al. (US 2014/0255788)
For claims 1 and 4-6:  Son is to a binder for non-aqueous secondary battery porous membrane-use comprising a particulate random copolymer with a glass transition temperature (Tg) of 20º C or less, including 10º C and 1º C (Son in [0026], [0034], [0123]) and an aromatic monovinyl monomer unit such as styrene. ([0030]) 
Son does not explicitly teach a (methacrylate) monomer unit.  However, Kaneda in the same field of endeavor teaches a particulate polymer composition comprising a binder comprising a main acrylic monomer of octyl acrylate and 2-ethylhexyl acrylate, inter alia. (Kaneda in [0117-0119], [0121])  The skilled artisan would find obvious to modify Son with a (methacrylate) monomer unit of octyl acrylate or 2-ethylhexyl acrylate.  The motivation for such a modification is these monomer units showing lithium ion conductivity without elution and having low flocculation in dispersion of an active material. ([0121])
Son does not explicitly teach the mass% of the monomer units.  However, in Kaneda the relative amounts of the main acrylic monomer and an aromatic monovinyl monomer unit is 50% to 98% by weight (Kaneda in [0122]), so that the skilled artisan would find obvious that the aromatic monovinyl monomer is at most the remaining balance of 50%.  Furthermore, optimization of the amount of the aromatic monovinyl monomer through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed mass% amount is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 For claims 1 and 9:  Son does not explicitly teach the contact angle with water of the particulate polymer being greater than 80º and no greater than 120º or no greater than 110º. However, Seki in the same field of endeavor teaches regulating the water contact angle of a resin layer surface within 30º and no greater than 105º for an acryl-based resin (Seki in [0026-0027]), and as the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The skilled artisan would find obvious to modify Son so that the contact angle with water of the particulate polymer is greater than 80º and no greater than 120º or no greater than 110º.  The motivation for such a modification is to enhance adhesion between the substrate and the resin layer and achieve high rate characteristics. ([0028-0029])
Son does not explicitly teach a degree of swelling of the polymer with respect to a non-aqueous electrolysis solution being greater than a factor of 1 and no greater than a factor of 1.8.  
However, as Son in view of Kaneda and Seki teaches or at least suggests the claimed binder, it would naturally flow for the binder to have the claimed degree of swelling, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
	
 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2014/0272574) in view of Kaneda et al. (US 2013/0130123) and Seki et al. (US 2014/0255788), and further in view of Wakizaka et al. (US 2011/0318630)
 	The teachings of Son, Kaneda, and Seki are discussed above.
	For claims 2-3:  As to at least 0.1 mass % and no greater than 5 mass % of an acidic group-containing monomer unit, Wakizaka in the same field of endeavor teaches an ethylenically unsaturated dicarboxylic acid such as methylmaleic acid. (Wakizaka in [0075-0076]).  The amount of the acidic group-containing monomer unit is at least 0.1 mass %. ([0085])  The skilled artisan would find obvious to further modify Kaneda with an acidic group-containing monomer unit.  The motivation for such a modification is to maintain binding ability in the separator without disturbing Li movement and increase of resistance. (Id.)

Response to Arguments
 Applicant's arguments filed  July 19, 2022 with the present amendment have been fully considered but are not found persuasive.
Applicant’s arguments rely on unexpected results as presented in the 1.132 Declaration filed on July 19, 2022.  The showing of unexpected results have been evaluated against the claims.  However, the 1.132 Declaration is insufficient to overcome the rejection of claims 1, 4-6 and 9 based on Son, Kaneda, Nakayama, and Seki because the showing is not commensurate in scope with the claims.  The results in Table 2 rely on manipulation of the mass % of a cross-linkable monomer unit such as EDMA, and where the amounts (in mass %) are 1, 0.5, 0.4 and 0.2 for Example 1, 12, Additional Example 1 and Additional Comparative Example 1 (respectively).  However, the claims are entirely silent on a cross-linkable monomer unit, and much less on the amount that is present.  For at least this reason, the nexus to the merits of the invention with respect to the degree of swelling when controlled to no greater than 1.8 having unexpected results cannot be ascertained. 
Additionally, arguments that the degree of swelling is not recognized in Kaneda are not found persuasive as Son, Kaneda and Seki teach or at least suggests the claimed binder with the claimed polymer, so it is asserted that its physical properties, such as degree of swelling, are inherent. (MPEP 2112.01)  It is asserted that there is no requirement for recognition of an inherent property at the time of the invention but only that the property possesses the claimed characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki (US 2008/0003506) discloses the degree of swelling of a binder with an electrolyte being dependent on its monomer resin fractions. (Suzuki in [0063], Table 2)  Nakayama et al. (US 2005/0069769) discloses a binder for an electrode having a reduced degree of swelling with an electrolyte. (Nakayama in [0008], [0093])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722